_         -             __                          -                 I2D3 Lance Drive

Andres Ramos Jr.                                                      i^^mmi
                                                                      83D.333.D3D8




 March 30,2015


 Re: Appeal for Judgment Case No. 04-00721-CV


 Att: Justice Avarez, Justice Chapa, Justice Pulliam;


 I, Andres Ramos, request in writing, that I want to exercise my legal rights to appeal the
 judgment made by this court on March 18, 2015.1 was advised by on of your employees, after I
 submitted my first brief (which was denied), to go to your website (Tex.R.App.P. 38.1) to get the
 information I was requesting. I requested a sample or guideline as to what was the format of the
 brief you wanted from me. I went to your website( not too friendly) and made a printout of that
 information and tried to stay as close as I could to those guidelines, but it was not what you
 wanted. This is the first time I appeal a case to this court. I found out it is very expensive. I am
 not an attorney, but I know my rights. I only went to college 6 yrs. Can you imagine the ones
 who do not have the blessing of going to college         and acquiring a higher education? The
 guidelines you require are to demanding for the ordinary citizen.


 In closing, I pray to this Fourth Court of Appeals to PLEASE allow me the right to appeal or
 please allow me the opportunity to summit another brief. I am not an attorney, but I am trying
 hard to comply by the guidelines set forth by the law.


 Tha/ks for all your help




 PS: All the help you can give me on this matter will be greatly appreciated.
     May God bless you all.
    Mr. Andres Ramos Jr.
    1203 Lance Dr.                             SAW AMTONSO TX
    Eagle Pass, TX 78852                       RIO GSIAND6 DISTRICT
    830.333.0308                                  31 MAP ;>T!S FM3 I




                             Fourth Court of Appeals
                             300 Dolorosa, Suite 3200
                             San Antonio, TX 78205-3037


V




                           76205303799
    ■ ■»   V




X